GREEN, Acting Chief Judge.
Thomas L. Tillman appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 8.800(a). He claims that he is entitled to be resentenced pursuant to the ruling in Heggs v. State, 759 So.2d 620 (Fla.2000). Because the sentence he received is not a departure under the 1994 guidelines, he is not entitled to be resentenced. We affirm the trial court’s order without prejudice to Tillman’s right to file a timely and facially sufficient motion challenging the voluntariness of his plea pursuant to rule 3.850, if he chooses to do so. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Additionally, Tillman raised several claims in his initial brief which were not presented to the trial court in the instant motion to correct illegal sentence. Thus, this affirmance is without prejudice to Tillman’s right to raise these additional claims in a motion properly filed with the trial court.
Affirmed.
STRINGER and DAVIS, JJ, Concur.